Rao, Judge:
The appeals for reappraisement listed above have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED by the undersigned, subject to the approval of the Court, that at the time of exportation of the merchandise involved in the above appeals for reappraisement such or similar merchandise was freely offered for sale pursuant to the provisions of Sec. 402a(d) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956, at the invoiced values for each item in each appeal, FOB Hamburg, Germany, net, without any deductions, plus Americanization charges shown on letters dated Jan. 26, 1959.
IT IS FURTHER AGREED that at said time there was no higher foreign value for such or similar merchandise.
IT IS ALSO AGREED that these appeals are submitted for decision upon the foregoing stipulated facts.
Upon the agreed facts, I find export value, as defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by these appeals for reappraisement and that such values were the invoiced values for each item in each appeal, f.o.b. Hamburg, Germany, net, without any deductions, plus Americanization charges shown on letters, dated January 26,1959, which are attached to said invoices.
Judgment will be entered accordingly.